                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
V.                                             )       CRIMINAL NO. 5:18CR50034-001
                                               )
CHRISTOPHER LUKER                              )


                          PRELIMINARY ORDER OF FORFEITURE

       On April 17, 2018 , a Grand Jury sitting in the Western Di strict of Arkansas returned an

Indictment against the Defendant, Christopher Luker, charging him with one count accessing an

Apple iPhone connected to the internet with the intent to view child pornography, including

images depicting minors under 12 years of age, as that term is defined by Title 18, United States

Code, Section 2256(8), that had been mailed that had been mailed , and shipped and transported in

interstate and foreign commerce and in and affecting interstate and foreign commerce by any

means, including computer, and that was produced using materials which have been mailed and

shipped and transported by any means, including by computer, and the production of such visual

depiction involved the use of a minor engaged in sexually explicit conduct as that term is defined

in Title 18 United States Code, Section 2256, and the visual depiction was of such conduct, and

attempted to do so; all in violation of Title 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2) ; and a forfeiture

allegation.

        In the forfeiture allegation of the Indictment, the United States seeks forfeiture , pursuant

to Title 18 U.S.C. § 2253 , of

              1. Any visual depiction described in 18 United States Code §§ 2251 , 2251 A, or 2252,
                 2252A, 2252B , or 2260, or any book, magazine, periodical, film, videotape, or
                 other matter, which contains any such visual depiction, which was produced,
                 transported, mailed, shipped or received in violation of the offenses in the
                 Indictment;
              2. Any property, real or personal , consisting or traceable to gross profits or other
                                              Page 1 of 4
               process obtained from the offenses in the Indictment; and
            3. Any property, real or personal, including any and all computer equipment, used or
               intended to be used to commit or to promote the commission of the offenses in the
               Indictment, or any property traceable to such property, including, but not limited to
               computer equipment used in the commission of the offenses in the Indictment.


        On November 14, 2018, the Defendant pleaded guilty to the Indictment. Pursuant to a Plea

Agreement entered into by the parties, the Defendant agrees to forfeit all rights, title and interest

to Apple iPhone listed in the Indictment. The Defendant acknowledges that all property covered

by the Plea Agreement is subject to forfeiture as property facilitating illegal conduct, or property

involved in illegal conduct giving rise to forfeiture, or as substitute assets for property otherwise

subject to forfeiture.

        Pursuant to the Plea Agreement, the Defendant consents to the immediate entry of a

Preliminary Order of Forfeiture upon entry of the guilty plea. The Defendant further agrees that

upon entry of the Preliminary Order of Forfeiture, such order will be considered final as to

Defendant's interests in the property(ies). The Defendant agrees to immediately withdraw any

claims to property(ies) seized in connection with this case in any pending administrative and civil

forfeiture proceeding, and consents to the forfeiture of all properties seized in connection with this

case to the United States. The Defendant agrees to execute any and all documents requested by

the Government to facilitate or complete the forfeiture process(es). The Defendant further agrees

not to contest or to assist any other person or entity in contesting the forfeiture of the property(ies)

seized in connection with this case.

        Pursuant to the Plea Agreement, the Defendant agrees to consent to the entry of Orders of

forfeiture for such property and waives the requirements of Federal Rules of Criminal Procedure

32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the

forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The Defendant


                                               Page 2 of 4
acknowledges that he understands that the forfeiture of assets is part of the sentence that may be

imposed in this case and waives any failure by the court to advise him of this, pursuant to Rule

11 (b )(1 )(J), at the time his guilty plea is accepted.

        Pursuant to the Plea Agreement, the Defendant further agrees to waive all constitutional

and statutory challenges in any manner (including direct appeal, habeas corpus, or any other

means) to any forfeiture carried out in accordance with the Plea Agreement on any grounds,

including that the forfeiture constitutes an excessive fine or punishment. The Defendant agrees

to take all steps as requested by the United States to pass clear title to forfeitable assets to the

United States, and to testify truthfully in any judicial forfeiture proceeding. The Defendant also

agrees that the forfeiture provisions of the Plea Agreement are intended to, and will, survive him,

notwithstanding the abatement of any underlying criminal conviction after the execution of this

agreement.

        Accordingly, it is hereby ORDERED, DECREED AND ADJUDGED:

        1. That based upon the guilty plea of the Defendant, the following assets shall be forfeited

to the United States :

             A. Apple iPhone, serial number F2LQQ2VHGRWT

as property facilitating illegal conduct, or property involved in illegal conduct giving rise to

forfeiture, or as substitute assets for property otherwise subject to forfeiture .

        2. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States is

authorized to seize any specific property that is subject to forfeiture as set forth herein in this Order

and the Plea Agreement, to conduct any discovery the Court considers proper in identifying,

locating or disposing of the property; and to commence proceedings that comply with any statutes

governing third-party rights.



                                                 Page3of4
         3. Upon entry of this Order, the United States is authorized to commence any applicable

proceeding to comply with statutes governing third party rights, including giving notice of this

Order.

         4.    The United States shall publish notice of this order pursuant to Fed. R. Crim. P.

32.2(b)( 6).

         5. That upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture pursuant to Federal Rule of Criminal Procedure 32.2(c), in which all interests will be

addressed .                             I   J\
         IT JS SO ORDERED this ~             day of    N~                       , 2018.




                                                                          Y L. BROOKS
                                                                           ICT JUDGE



Re~                   ented   '?iiw
C'mistop'nerC,;~              anJ.




                                                 Page 4 of 4
